DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a liquid crystal display device comprising, sequentially from a viewing surface side to a back surface 5side: a circularly polarizing plate including a linearly polarizing plate and a first [Symbol font/0x6C]/4 retardation layer; a thin-film transistor substrate including a pair of electrodes disposed in a pixel region and a metal line 10disposed outside the pixel region; a liquid crystal layer containing liquid crystal molecules aligned parallel to the thin-film transistor substrate, alignment of the liquid crystal molecules varying in response to an electric field generated by 15application of voltage to the pair of electrodes; a color filter substrate including a color filter layer; and a backlight, the thin-film transistor substrate including a second 20[Symbol font/0x6C]/4 retardation layer, the color filter substrate including a reflective layer disposed outside the pixel region and configured to reflect incident light from the backlight toward the back 72Attorney Docket No.: US85722surface. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, W02016/080385A1 teaches a liquid crystal display device (Fig 6, 50) comprising, sequentially from a viewing surface side to a back surface 5side: a circularly polarizing plate including a linearly polarizing plate (61) and a first [Symbol font/0x6C]/4 retardation layer (62); a thin-film transistor substrate (40) including a pair of electrodes (electrodes in the pixel regions 25) disposed in a pixel region and a metal line (Fig 2, 43) 10disposed outside the pixel region; a liquid crystal layer (Fig 6, 30) containing liquid crystal molecules aligned parallel to the thin-film transistor substrate, alignment of the liquid crystal molecules varying in response to an electric field generated by 15application of voltage to the pair of electrodes (Fig 6); a color filter substrate (20) including a color filter layer (25R, 25G, 25B); and a backlight (10), the color filter substrate including a reflective layer (13) disposed outside the pixel region (the area outside the pixel region 25) and configured to reflect incident light from the backlight toward the back 72Attorney Docket No.: US85722surface.
However, W02016/080385A1, does not teach or suggest, the specific limitations of “the thin-film transistor substrate including a second 20[Symbol font/0x6C]/4 retardation layer” nor would it have been obvious to do so in combination.
Claims 2-7 are also allowable for depending on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        4/22/2022